                              Case 20-10473-BLS                     Doc 1        Filed 03/03/20            Page 1 of 15

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


                                  Delaware
 ____________________ District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                   Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                           CraftWorks Holdings, LLC
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used
                                               See Appendix A
                                              ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                8 ___
                                              ___       2 ___
                                                  3 – ___  2 ___
                                                              5 ___
                                                                 7 ___
                                                                    1 6___ 3
                                                                           ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                              3011        Armory Dr. #300
                                              ______________________________________________             8001        Arista Place, #500
                                                                                                         _______________________________________________
                                              Number     Street                                          Number     Street

                                              ______________________________________________             _______________________________________________
                                                                                                         P.O. Box

                                              Nashville                   TN       37204
                                              ______________________________________________             Broomfield                 CO      80021
                                                                                                         _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                              Davidson
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                  See Appendix A
                                              ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                               Case 20-10473-BLS              Doc 1        Filed 03/03/20               Page 2 of 15

Debtor        CraftWorks Holdings, LLC
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




 6.   Type of debtor                    
                                        ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                         Partnership (excluding LLP)
                                         Other. Specify: __________________________________________________________________

                                        A. Check one:
 7.   Describe debtor’s business
                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                         Railroad (as defined in 11 U.S.C. § 101(44))
                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                        
                                        ✔ None of the above

                                        B. Check all that apply:

                                         Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                         Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             7 ___
                                           ___  2 ___
                                                   2 ___
                                                      5

 8.   Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?                     Chapter 7
                                         Chapter 9
                                        
                                        ✔ Chapter 11. Check all that apply:
                                                       Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                            insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                            4/01/22 and every 3 years after that).
                                                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                            debtor is a small business debtor, attach the most recent balance sheet, statement
                                                            of operations, cash-flow statement, and federal income tax return or if all of these
                                                            documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
                                                            chooses to proceed under Subchapter V of Chapter 11.

                                                           A plan is being filed with this petition.

                                                           Acceptances of the plan were solicited prepetition from one or more classes of
                                                            creditors, in accordance with 11 U.S.C. § 1126(b).

                                                           The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                            for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                           The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                         Chapter 12
 9.   Were prior bankruptcy cases       
                                        ✔ No
      filed by or against the debtor
      within the last 8 years?           Yes.    District _______________________ When _______________ Case number _________________________
                                                                                        MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                              District _______________________ When _______________ Case number _________________________
                                                                                        MM / DD / YYYY


 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 2
                                  Case 20-10473-BLS               Doc 1      Filed 03/03/20             Page 3 of 15

Debtor          CraftWorks Holdings, LLC
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 10.   Are any bankruptcy cases            No
       pending or being filed by a
       business partner or an             
                                          ✔ Yes.           See Appendix B
                                                    Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                          
                                          ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                          
                                          ✔ A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12.   Does the debtor own or have        
                                          ✔ No
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?
                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information



 13.   Debtor’s estimation of             Check one:
       available funds                    
                                          ✔ Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                           1-49                           
                                                                           ✔ 1,000-5,000                              25,001-50,000
 14.   Estimated number of                 50-99                           5,001-10,000                             50,001-100,000
       creditors
                                           100-199                         10,001-25,000                            More than 100,000
       On a Consolidated Basis
                                           200-999

 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                               Case 20-10473-BLS                 Doc 1          Filed 03/03/20           Page 4 of 15

Debtor        CraftWorks Holdings, LLC
              _______________________________________________________                           Case number (if known)_____________________________________
              Name



                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
       On a Consolidated Basis
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million               
                                                                             ✔ $100,000,001-$500 million                  More than $50 billion

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
       On a Consolidated Basis
                                          $500,001-$1 million               
                                                                             ✔ $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                             petition.
       debtor
                                            I have been authorized to file this petition on behalf of the debtor.

                                            I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                         03/03/2020
                                             Executed on _________________
                                                         MM / DD / YYYY


                                          /s/ Hazem Ouf
                                             _____________________________________________                Hazem Ouf
                                                                                                          _______________________________________________
                                             Signature of authorized representative of debtor             Printed name

                                                   Chief Executive Officer
                                             Title _________________________________________




 18.   Signature of attorney
                                          /s/ Domenic E. Pacitti
                                             _____________________________________________                Date       03/03/2020
                                                                                                                     _________________
                                             Signature of attorney for debtor                                        MM     / DD / YYYY



                                             Domenic E. Pacitti
                                             _________________________________________________________________________________________________
                                             Printed name
                                              Klehr Harrison Harvey Branzburg LLP
                                             _________________________________________________________________________________________________
                                             Firm name
                                             919         N. Market Street, Suite 1000
                                             _________________________________________________________________________________________________
                                             Number     Street
                                             Wilmington
                                             ____________________________________________________             DE
                                                                                                             ____________  19801
                                                                                                                          ______________________________
                                             City                                                            State        ZIP Code

                                             (302) 426-1189
                                             ____________________________________                             dpacitti@klehr.com
                                                                                                             __________________________________________
                                             Contact phone                                                   Email address



                                             3989
                                             ______________________________________________________ DE
                                                                                                    ____________
                                             Bar number                                             State




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
                Case 20-10473-BLS            Doc 1     Filed 03/03/20       Page 5 of 15



                         APPENDIX A – OTHER NAMES AND WEBSITES

         The following list identifies all of the other names (including trade names) the Debtors have used
in the last eight (8) years:
               A1A Ale Works Restaurant & Taproom
               Big Bang at Sing Sing
               Big River Grille & Brewing Works
               Chophouse & Brewery
               Gordon Biersch Brewery Restaurant
               Logan’s Roadhouse
               Old Chicago Pizza & Taproom
               Ragtime Tavern
               Rock Bottom Restaurant & Brewery
               Seven Bridges Grille & Brewery
               Sing Sing


        The following list identifies all of the websites used by the Debtors:
               https://www.craftworksrestaurants.com/
               https://gordonbiersch.com/
               https://logansroadhouse.com/
               https://oldchicago.com
               https://rockbottom.com
               https://www.bigrivergrille.com/
                Case 20-10473-BLS          Doc 1      Filed 03/03/20      Page 6 of 15




                            APPENDIX B – AFFILIATED DEBTORS
                 The following list identifies all of the affiliated entities, including the Debtor filing
this petition, that have filed voluntary petitions for relief in this Court under chapter 11 of title 11
of the United States Code substantially contemporaneously with the filing of this petition.
              For all pleadings filed in this chapter 11 case, please refer to the pleadings filed in
In re CraftWorks Parent, LLC, Bankruptcy Case No. __-_____ (__) (Bankr. D. Del.) (filed on
March 3, 2020).
                                 DEBTOR’S NAME                                      DEBTOR’S EIN
     1.     Big River Breweries, Inc.                                                 XX-XXXXXXX
     2.     Brew Moon Colorado, Inc.                                                  XX-XXXXXXX
     3.     Chophouse License, LLC                                                    XX-XXXXXXX
     4.     Craft Brewery Holding, Inc.                                               XX-XXXXXXX
     5.     CraftWorks Holdings, LLC                                                  XX-XXXXXXX
     6.     CraftWorks Intermediate Co, LLC                                           XX-XXXXXXX
     7.     CraftWorks Parent, LLC                                                    XX-XXXXXXX
     8.     CraftWorks Restaurants & Breweries Group, Inc.                            XX-XXXXXXX
     9.     CraftWorks Restaurants & Breweries, Inc.                                  XX-XXXXXXX
    10.     CraftWorks Restaurants & Breweries, LLC                                   XX-XXXXXXX
    11.     GB Acquisition, Inc.                                                      XX-XXXXXXX
    12.     GB Franchise, LLC                                                         XX-XXXXXXX
    13.     GB Kansas, LLC                                                            XX-XXXXXXX
    14.     GB Maryland, Inc.                                                         XX-XXXXXXX
    15.     GB Parent, Inc.                                                           XX-XXXXXXX
    16.     GBBR Texas, Inc.                                                          XX-XXXXXXX
    17.     Gordon Biersch Brewery Restaurant Group, Inc.                             XX-XXXXXXX
    18.     Harbor East Brewery, LLC                                                  XX-XXXXXXX
    19.     Logan’s Restaurants, Inc.                                                 XX-XXXXXXX
    20.     Logan’s Roadhouse, Inc.                                                   XX-XXXXXXX
    21.     Logan’s Roadhouse of Kansas, Inc.                                         XX-XXXXXXX
    22.     Logan’s Roadhouse of Texas, Inc.                                          XX-XXXXXXX
    23.     LRI Holdings, Inc.                                                        XX-XXXXXXX
    24.     Old Chicago Franchising LLC                                               XX-XXXXXXX
    25.     Old Chicago of Colorado, Inc.                                             XX-XXXXXXX
    26.     Old Chicago of Kansas, Inc.                                               XX-XXXXXXX
    27.     Old Chicago Oregon, LLC                                                   XX-XXXXXXX
    28.     Old Chicago Parker Crossing, Inc.                                         XX-XXXXXXX
    29.     Old Chicago Taproom, LLC                                                  XX-XXXXXXX
    30.     Old Chicago Westminster, Inc.                                             XX-XXXXXXX
    31.     Roadhouse Intermediate Inc.                                               XX-XXXXXXX
    32      Roadhouse Midco Inc.                                                      XX-XXXXXXX
    33.     Roadhouse Parent Inc.                                                     XX-XXXXXXX
    34.     Rock Bottom Arizona, Inc.                                                 XX-XXXXXXX
    35.     Rock Bottom License, LLC                                                  XX-XXXXXXX
    36.     Rock Bottom of Minneapolis, Inc.                                          XX-XXXXXXX
         Case 20-10473-BLS          Doc 1   Filed 03/03/20   Page 7 of 15



37.   Wadsworth Old Chicago, Inc.                                      XX-XXXXXXX
38.   Walnut Brewery, Inc.                                             XX-XXXXXXX
                                  Case 20-10473-BLS                Doc 1           Filed 03/03/20              Page 8 of 15

 Fill in this information to identify the case and this filing:


             CraftWorks Holdings, LLC
 Debtor Name __________________________________________________________________
                                                                            Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


         
         ✔    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 75 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


         
         ✔                                                Corporate Ownership Statement and List of Equity Holders
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                           03/03/2020
        Executed on ______________                          /s/ Jim Lebs
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  Jim Lebs
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  Chief Financial Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 20-10473-BLS   Doc 1   Filed 03/03/20   Page 9 of 15
              Case 20-10473-BLS         Doc 1    Filed 03/03/20     Page 10 of 15




          SUBSIDIARIES OF CRAFTWORKS PARENT, LLC
     RESOLUTIONS ADOPTED BY UNANIMOUS APPROVAL AT A MEETING
     OF THE GOVERNING BODIES OF THE SUBSIDIARIES ON MARCH 2, 2020

                                         March 2, 2020

       The members of the board of directors, the managers of the board of managers, or the
sole member, manager, or shareholder, as the case may be (as applicable, the “Governing
Body”), of each of the entities set forth in Exhibit 1 (each, a “Company”, and collectively, the
“Companies”), do hereby consent to the taking of the following actions and do hereby adopt the
following resolutions (the “Resolutions”) pursuant to the bylaws, operating agreements, or
limited liability company agreement, or similar document as applicable, of each respective
Company and the applicable laws of the jurisdiction in which such Company is organized:

       WHEREAS, a special meeting of the Governing Body of each Company was held by
telephone on March 2, 2020, of which all members of the Governing Body of each Company
were provided sufficient notice;

        WHEREAS, the Governing Body of each Company has considered presentations by the
management of, and the financial and legal advisors to, such Company regarding the liabilities
and liquidity situation of such Company, the strategic alternatives available to it, and the effect
of the foregoing on such Company's business, creditors, and other parties in interest;

        WHEREAS, the Governing Body of each Company has had the opportunity to consult
with such Company's management, and financial and legal advisors and other professionals, and
fully consider each of the strategic alternatives available to such Company;

        WHEREAS, based on its review of all available alternatives and advice provided by such
advisors and professionals, the Governing Body of each Company has determined that it is in the
best interest of such Company and its stakeholders for such Company to take the actions
specified in the following Resolutions;

        WHEREAS, the Governing Body of each Company has been presented with a proposed
petition to be filed by such Company in the United States Bankruptcy Court for the District of
Delaware (the "Bankruptcy Court") seeking relief under the provisions of chapter 11 of title 11
of the United States Code (the "Bankruptcy Code"), in which the authority to operate as a debtor-
in-possession will be sought;

        WHEREAS, the Governing Body of each Company, having considered the financial and
operational aspects of such Company's business and the best course of action to maximize value,
deems it advisable and in the best interests of such Company, its creditors, and other interested
parties that a petition be filed by such Company seeking relief under the provisions of chapter 11
of the Bankruptcy Code;
              Case 20-10473-BLS         Doc 1    Filed 03/03/20     Page 11 of 15




       NOW, THEREFORE, BE IT:

        RESOLVED, that in the judgment of the Governing Body of each Company it is
desirable and in the best interests of each Company, creditors, employees, stakeholders and other
interested parties, that a voluntary petition be filed by such Company seeking relief under the
provisions of chapter 11 of the Bankruptcy Code, and the filing of such petition is authorized
hereby; and be it further

         RESOLVED, that each Company's appointed officers and managers having equivalent
responsibilities (each, an "Authorized Person") is hereby authorized and empowered, on behalf
of and in the name of each applicable Company, to execute and verify a petition in the name of
such Company under chapter 11 of the Bankruptcy Code and to cause the same to be filed in the
Bankruptcy Court (collectively, the “Chapter 11 Cases”) in such form and at such time as the
Authorized Person(s) executing said petition on behalf of such Company shall determine; and be
it further

       DIP Facility

        RESOLVED, that the form, terms, and provisions of the Senior Secured Super-Priority
Debtor-In-Possession Credit Agreement (the “DIP Credit Agreement”) by and among each
Company, as debtors and debtors-in-possession in the Chapter 11 Cases, and Fortress Credit Co
LLC as agent (the “DIP Agent”) for the lender parties thereto (collectively, the “DIP Lenders”)
and each Company’s performance of its obligations under the DIP Credit Agreement be, and
hereby are, in all respects, approved; and further resolved, that the form, terms and provisions of
each of the instruments and documents ancillary to the DIP Credit Agreement (together with the
DIP Credit Agreement, collectively, the “DIP Loan Documents”), are hereby in all respects
approved, and each Authorized Person is hereby authorized and empowered to execute and
deliver the DIP Credit Agreement, and each of the DIP Loan Documents, in the name and on
behalf of each Company under its corporate seal or otherwise, substantially in the forms
reviewed by each Authorized Person, with such changes therein and modifications and
amendments thereto as such Authorized Person may in its sole discretion approve, which
approval shall be conclusively evidenced by his execution thereof; and be it further

        RESOLVED, that each Governing Body hereby authorizes each Company to grant liens
and security interests in and to all of such Company’s assets of whatever kind in favor of the DIP
Agent as collateral to secure the obligations in the DIP Credit Agreement and the DIP Loan
Documents, and each Governing Body hereby authorizes the DIP Agent to file any financing
statements (including financing statements describing the collateral as “all assets”, “all personal
property” or with words of similar import), assignments for security or other documents in the
name of such Company as may be necessary or desirable to perfect the security interests granted
to the DIP Lenders in the DIP Loan Documents; and be it further

        RESOLVED, that each Authorized Person be, and hereby is, authorized and empowered
to take all such further actions including, without limitation, to pay all fees and expenses, in
accordance with the terms of the DIP Loan Documents, to arrange for and enter into
supplemental agreements, amendments, instruments, certificates, or documents relating to the
transactions contemplated by the DIP Credit Agreement or any of the other DIP Loan
Documents and to execute and deliver all such supplemental agreements, amendments,
instruments, certificates, or documents in the name and on behalf of each Company under its
              Case 20-10473-BLS         Doc 1    Filed 03/03/20     Page 12 of 15




corporate seal or otherwise, which shall in its sole judgment be necessary, proper or advisable in
order to perform such Company’s obligations under or in connection with the DIP Credit
Agreement or any of the other DIP Loan Documents and the transactions contemplated therein,
and to carry out fully the intent of the foregoing resolutions; and be it further

       RESOLVED, that each Authorized Person be, and hereby is, authorized and empowered
to execute and deliver any amendments, amendment and restatements, supplements,
modifications, renewals, replacements, consolidations, substitutions and extensions of the DIP
Credit Agreement or any of the DIP Loan Documents which shall in their sole judgment be
necessary, proper or advisable; and be it further

       RESOLVED, that all acts and actions taken by each Authorized Person prior to the date
hereof with respect to the transactions contemplated by the DIP Credit Agreement and any of the
other DIP Loan Documents be, and hereby are, in all respects confirmed, approved, and ratified;
and be it further

       Sale of Assets

        RESOLVED, that in connection with the Chapter 11 Cases, it is desirable and in the best
interests of each Company, its creditors, and other parties in interest to enter into an Asset
Purchase Agreement (the “APA”), pursuant to which DBFLF CFTWE Holdings L.P., an affiliate
of the DIP Agent and DIP Lenders, has agreed to purchase, and each Company has agreed to
sell, substantially all of the assets of such Company, subject to a marketing process and the
receipt of higher or better offers; and be it further

        RESOLVED, that each Authorized Person hereby is, empowered, authorized and
directed, with full power of delegation, on behalf of and in the name of each Company, to cause
such Company to negotiate, execute and deliver the APA, and any related documents
contemplated thereby, in such form and with such changes or amendments (substantial or
otherwise) thereto as the Governing Body of such Company shall approve as necessary or
desirable, in order to perform such Company’s obligations under the APA; and be it further

         RESOLVED, that in connection with the Chapter 11 Cases, it is desirable and in the best
interests of each Company, its creditors and other parties in interest, that each Company shall be,
and hereby is, authorized to file with the Bankruptcy Court a motion seeking approval of, among
other things, (i) a sale of all or substantially all of each Company’s assets pursuant to the APA,
which shall be subject to higher or better offers, and (ii) the proposed bidding and auction
procedures pursuant to which such Company and certain of its affiliates will market their assets;
and it is further

        RESOLVED, that each Authorized Person hereby is, empowered, authorized and
directed, with full power of delegation, on behalf of and in the name of each such Company, to
market the assets of such Company in pursuit of higher or better offers in compliance with the
APA and the bid procedures entered in the Chapter 11 Cases, and to carry out fully the intent of
the foregoing Resolutions; and be it further
              Case 20-10473-BLS        Doc 1    Filed 03/03/20     Page 13 of 15




       Retention of Advisors

        RESOLVED, that, in connection with the Chapter 11 Cases, each Authorized Person is
hereby authorized, empowered, and directed, with full power of delegation, in the name and on
behalf of each Company, to employ and retain all assistance by legal counsel, accountants,
financial advisors, investment bankers and other professionals, on behalf of each Company,
which such Authorized Person deems necessary, appropriate or advisable in connection with, or
in furtherance of, the Chapter 11 Cases, with a view to the successful prosecution of the Chapter
11 Cases (such acts to be conclusive evidence that such Authorized Person deemed the same to
meet such standard); and be it further

      RESOLVED, that the firm of Katten Muchin Rosenman LLP, located at 575 Madison
Avenue, New York, New York 10022, is hereby retained as Chapter 11 counsel for each
Company in the Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

      RESOLVED, that the firm of Klehr Harrison Harvey Branzburg LLP, located at 919 N.
Market Street, Suite 1000, Wilmington, DE 19801, is hereby retain as Delaware counsel for the
Company in the Chapter 11 Case, subject to Bankruptcy Court approval; and be it further

        RESOLVED, that the firm of Configure Partners, LLC, located at 3340 Peachtree Road
NE, Suite 1010, Atlanta, GA 30326, is hereby retained as investment banker for each Company
in the Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

       RESOLVED, that the firm of M-III Partners, LP, located at 130 W. 42nd Street, 17th
Floor, New York, New York 10036, is hereby retained as financial advisor for each Company in
the Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

       RESOLVED, that the firm of Prime Clerk LLC, located at 60 E. 42nd Street, Suite 1440,
New York, New York 10165, is hereby retained as claims, noticing and solicitation agent and
administrative advisor for each Company in the Chapter 11 Cases, subject to Bankruptcy Court
approval; and be it further

       RESOLVED, that the firm of Hilco Real Estate, LLC, located at 5 Revere Drive, Suite
320, Northbrook, IL 60062, is hereby retained as real estate advisor for each Company in the
Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

       RESOLVED, that the firm of Kekst CNC, located at 437 Madison Avenue, 37th Floor,
New York, New York 10022, as strategic communications advisor for each Company in the
Chapter 11 Cases; and be it further

       General Authority

        RESOLVED, that each Authorized Person is hereby, authorized and empowered, on
behalf of and in the name of each Company, to take or cause to be taken any and all such actions,
agreements, certificates, instruments, and other documents and to pay all expenses, including,
but not limited to filing fees, in each case, in such Authorized Person’s judgment, shall be
necessary, appropriate, or desirable in order to fully carry out the intent and accomplish the
purposes of the Resolutions adopted herein; and be it further
              Case 20-10473-BLS        Doc 1     Filed 03/03/20    Page 14 of 15




         RESOLVED, that all acts lawfully done or actions lawfully taken by each Authorized
Person, or by any employees or agents of each Company, on or before the date hereof in
connections with the transactions contemplated by the foregoing Resolutions be, and they hereby
are, ratified, confirmed, and approved in all respects by the Governing Body of each Company;
and be it further

        RESOLVED, that the Governing Body of each Company has received sufficient notice
of the actions and transactions relating to the matters contemplated by the foregoing Resolutions,
as may be required by the organizational documents of each Company, or hereby waive any right
to have received such notice; and be it further

        RESOLVED, that all previous resolutions of each Company or any committee thereof
which are inconsistent with these Resolutions are hereby repealed, revoked and rescinded to the
extent of any such inconsistency; and be it further

        RESOLVED, that these Resolutions may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall be deemed to constitute
one or the same Resolutions.



                          [Remainder of page left intentionally blank]
        Case 20-10473-BLS       Doc 1   Filed 03/03/20   Page 15 of 15




                                  EXHIBIT 1
                 COMPANY                                   JURISDICTION
           Big River Breweries, Inc.                         Tennessee
          Brew Moon Colorado, Inc.                            Colorado
           Chophouse License, LLC                             Delaware
         Craft Brewery Holding, Inc.                          Delaware
          CraftWorks Holdings, LLC                            Delaware
      CraftWorks Intermediate Co, LLC                         Delaware
CraftWorks Restaurants & Breweries Group, Inc.                Delaware
   CraftWorks Restaurants & Breweries, Inc.                   Delaware
  CraftWorks Restaurants & Breweries, LLC                     Delaware
             GB Acquisition, Inc.                            Tennessee
             GB Franchise, LLC                                Delaware
               GB Kansas, LLC                                  Kansas
              GB Maryland, Inc.                               Maryland
                GB Parent, Inc.                               Delaware
              GBBR Texas, Inc.                                 Texas
Gordon Biersch Brewery Restaurant Group, Inc.                Tennessee
          Harbor East Brewery, LLC                            Delaware
           Logan’s Restaurants, Inc.                          Delaware
      Logan’s Roadhouse of Kansas, Inc.                        Kansas
       Logan’s Roadhouse of Texas, Inc.                        Texas
           Logan’s Roadhouse, Inc.                            Delaware
              LRI Holdings, Inc.                              Delaware
        Old Chicago Franchising LLC                           Delaware
        Old Chicago of Colorado, Inc.                         Colorado
         Old Chicago of Kansas, Inc.                           Kansas
          Old Chicago Oregon, LLC                             Delaware
       Old Chicago Parker Crossing, Inc.                      Colorado
         Old Chicago Taproom, LLC                             Delaware
        Old Chicago Westminster, Inc.                         Colorado
         Roadhouse Intermediate Inc.                          Delaware
            Roadhouse Midco Inc.                              Delaware
            Roadhouse Parent Inc.                             Delaware
          Rock Bottom Arizona, Inc.                           Delaware
          Rock Bottom License, LLC                            Delaware
       Rock Bottom of Minneapolis, Inc.                       Colorado
         Wadsworth Old Chicago, Inc.                          Colorado
             Walnut Brewery, Inc.                             Colorado
